Exhibit 10.2

FIRST AMENDMENT TO VOTING AGREEMENT

THIS FIRST AMENDMENT (the “Amendment”) is made and entered into as of this     
day of May 2012, by and among Dialogic Inc., a Delaware corporation (the
“Company”) and                    (the “Stockholder”).

WITNESSETH

WHEREAS, the Company and the Stockholder are parties to a Voting Agreement dated
March 22, 2012 (“Agreement”); and

WHEREAS, the Company and the Stockholder wish to amend the Agreement to extend
the termination date from June 30, 2012 to August 15, 2012

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

  1) Section 2.1(b) of the Agreement is revised to change the date set out
therein from June 30, 2012 to August 15, 2012.

 

  2) This Amendment, and the rights of the parties hereto, shall be governed by
and construed in accordance with the laws of the State of Delaware as such laws
apply to agreements among Delaware residents made and to be performed entirely
within the State of Delaware.

 

  3) This Amendment may be executed in one or more counterparts, each of which
will be deemed an original but all of which together shall constitute one and
the same agreement.

 

  4) Except as amended herein, the Agreement remains unchanged and in full force
and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

Dialogic Inc.: By:  

 

Name: Anthony Housefather

Title: EVP and General Counsel

STOCKHOLDER: By:                          
                                                              
Name:                                                                   
                 Title:                         
                                                            